Title: To George Washington from Francis Barber, 31 January 1783
From: Barber, Francis
To: Washington, George


                        
                            Sir
                            Jersey huts Jan’y 31st 1783
                        
                        When I was last at head quarters, I intended to have spoken to your Excellency on the subject of the expected
                            reduction of the Jersey regements, but having neglected that opportunity, I take the liberty of conveying my ideas in
                            writing.
                        Should a reduction of the line be unavoidable on the first of March next, as the legeslature of New Jersey
                            have taken no effectual measures to recruit a certain number of men, I beg leave to propose the following formation.
                        First—That the regement consist of no more than 500 rank & file including one half the number of
                            those troops in other corps, for which the State receive credit.
                        Second That the remainder of the troops, which will be about 300 rank & file, be formed into a
                            Battalion of six companies, commanded by a Lieut. Colonel Comr & Major together with the
                            established number of company officers. The Adjutant, Qr master & Pay master to be taken from the company officers.
                        An argument that pleads greatly in favor of retaining six companies, altho they may not be equal with the
                            establishment, is this. There are not less than 5 or 600 deserters from the line, in different parts of the State of New
                            Jersey, a considerable number of which may be recovered by proper exertions. If one commissioned & one non
                            commissioned officer of each of the companies be sent into the several counties of the State for the purpose of
                            recruiting, as well as apprehending deserters, I am well persuaded, a sufficient number of recruits could be obtained
                            & deserters apprehended to complete the six companies against the first of June or July next, very nearly if not
                            quite to the establishment.
                        I would however, but with perfect submission, beg leave to quere if it would not be most consistant with
                            sound policy, to suspend the reduction until the first of June next. Probably against that time, Congriss may be enabled
                            to determine with some degree of accuracy, whether a reduction or an increase of regements be most expedient; if an
                            increase; the legislature of the State will be then siting, who possibly may comply with a requisition for that purpose.
                            I am sir, with perfect respect & esteem your Excellency’s very humble servant
                        
                            F. Barber Lt Col.
                        
                    